DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities:
Page 10, line 4, “descried” is incorrect word.
Page 10, line 18; reference number 30b referenced but is missing from List of Reference Numbers. 
Page 12, line 16: reference number 43b referenced but is missing from List of Reference Numbers. 
Page 12, line 22: reference number 47b referenced but is missing from List of Reference Numbers. 
Page 14, line 6: reference number 47c referenced but is missing from List of Reference Numbers. 
Appropriate correction is required.
Claim Objections
Claims 4 is objected to because of the following informality, it is unclear what the term “another” is referring to on line 10 of the claim.  Appropriate correction is required:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 1, it is unclear if “a door opening direction” on page 20, line 15 is the same door opening direction already cited in line 8.
Regarding claim 2, it is unclear the “a door opening direction” on page 20, line 21 is the same door opening direction cited in claim 1.  
Regarding claims 2-7, they are rejected due to their dependency on claim 1. 
Regarding claim 8, it is unclear if “a door opening direction” in page 22, line 20 is the same door opening direction already cited in line 17.  It is further unclear which door opening direction is being referred to by “the door opening direction” in line 25.  It is further unclear which door opening direction is being referred by “the door opening direction” on page 23, line 6.  It is further unclear if “a door opening direction” on page 23, lines 6, 7 is the same door opening direction already cited on page 22, line 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tomaszewski, US Patent 8,474,888.
Regarding claim 1, Tomaszewski teaches a vehicle door latch apparatus (see Fig 3) comprising: a latch (14) that has a half-latching step (Fig 3 location identified by 114 in Fig 4) that defines a half-latched position and a fully-latching step (Fig 3 location identified by 116 in Fig 4) that defines a fully-latched position and that is rotated from an unlatched position toward the fully-latched position by engaging a striker (col 3, lines 4-8); a ratchet (15) that engages the half-latching step and the fully-latching step in order to prevent the latch from being rotated in a releasing direction (col 3, Lines 11-14; col 8, lines 16-31);

    PNG
    media_image1.png
    422
    504
    media_image1.png
    Greyscale

Annotated Fig 3 excerpt-Tomaszewski
 a door opening link (17) that is moved in a door opening direction (from Fig 3 locked to open position) from a waiting position (Fig 3) in order to abut against the ratchet in order to allow the ratchet to be disengaged from the latch (col 3, lines 18-23); a motor (36) that moves the door opening link in the door opening direction from the waiting position (col 3, lines 27-30); a door 
Regarding claim 2, Tomaszewski teaches the vehicle side door latch apparatus according to claim 1, further comprising an inner lever (200) that is rotated in a door opening direction by a door opening operation of an inside door opening handle of a vehicle door (col 8, lines 59-62), wherein the inner lever abuts against the door opening link (Fig 3) by being rotated in the door opening direction and moves the door opening link in the door opening direction (col 9, lines 24-29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tomaszewski, in view of Hanaki et al. (hereinafter Hanaki) US PGPub 20140070549. 
Regarding claims 3 and 4, Tomaszewski teaches the vehicle door latch apparatus according to claim 1.
Tomaszewski does not teach a first cinching lever that moves the latch from the half-latched position to the fully-latched position; a power unit that rotates the first cinching lever; a clutch lever that supports the first cinching lever; an emergency lever having one end that is connected to the door opening link and another end that is opposite to the clutch lever, wherein the first cinching lever has a central movable shaft, and the clutch lever has a bearing surface that only abuts against a lower surface of the movable shaft in order to support the movable shaft, and the first cinching lever is vertically supported only by the bearing surface, wherein the emergency lever is rotated by the door opening link being moved in the door opening direction, whereby said another end abuts against and rotates the clutch lever and moves the bearing surface downward away from the movable shaft.  
Hanaki teaches it is common in the vehicle door latch art to have a first cinching lever (11) that moves the latch (7) from the half-latched position (72) to the fully-latched position (71; para 39); a power unit (32) that rotates the first cinching lever (via 38, 33; Fig 12; paras 72-73, 82-90); a clutch lever (80) that supports the first cinching lever (11); an emergency lever (12) having one end that is connected to the door opening link (19) and another end that is opposite to the clutch lever (Fig 12), wherein the first cinching lever has a central movable shaft (13), and the clutch lever has a bearing surface (802a) that only abuts against a lower surface of the movable shaft (via 73; Fig 4) in order to support the movable shaft, and the first cinching lever is vertically supported only by the bearing surface (Fig 18), wherein the emergency lever is rotated by the door opening link being moved in the door opening direction (clockwise in Figs 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomaszewski’s vehicle latch to have the latch closure capabilities of Hanaki.  Doing so would add positive latch cinching capabilities to the assembly to augment the existing passive striker capabilities and provide additional vehicle user functionality.
Regarding claim 5, Tomaszewski in view of Hanaki teaches the vehicle side door latch apparatus according to claim 4, wherein the first cinching lever is located apart from the bearing surface (Hanaki Fig 13) and is supported by the bearing surface (via Hanaki 73, 7; para 83) when the first cinching lever is rotated by the power unit (Hanaki 321; via 33, 38) and abuts against the bearing surface (Hanaki Fig 12).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tomaszewski, in view of Hanaki, and further in view of Nakajima et al., JP 2014206525 (hereinafter Nakajima).
Regarding claim 6, Tomaszewski in view of Hanaki teaches a vehicle door latch apparatus according to claim 3 wherein a power unit (Tomaszewski lock [not shown] col 9, lines 16-20) is arranged within door (Hanaki D; Figs 1, 2).
Tomaszewski in view of Hanaki does not teach the power unit overlaps a service hole of the inside door panel as seen in a door width direction, wherein the service hole is covered with a sound insulating and absorbing cover.
Nakajima teaches it is known in the vehicle door art that service holes (25, 26) are a common side door structure door where door hardware is mounted (para 17), those service holes being covered with a sound insulating and absorbing cover (30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the mounting of Tomaszewski in view of Hanaki’s power unit would have to have been in a service hole located in the vehicle door and that service hole would also be covered after installation.  Doing so would provide access to components of the latch in a known location to simplify maintenance and repair while providing desired sound attenuation. 
Regarding claim 7, Tomaszewski in view of Hanaki and further in view of Nakajima teaches the vehicle side door latch apparatus according to claim 6, but is silent on the materials of the power unit.  
Hanaki teaches it is known in the vehicle latch art for housings (Hanaki 60, 61 Fig 3) to be made of synthetic resin, which has soundproofing qualities, as well as being constructed to keep out rainwater and dust (Hanaki col 4, lines 17-22).  Hanaki’s latch housing (Hanaki 5) is also made of synthetic resin and closes components together with cover plate (Hanaki 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hanaki’s common materials and design techniques to construct the multiple housings required in a vehicle door latch.  Doing so would help with design materials selection and molding supplier consolidation
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kouzuma, US PGPub 20120139269 (hereinafter Kouzuma) in view of Kobayashi, US Patent 6390516 (hereinafter Kobayashi).
Regarding claim 8, Kouzuma teaches a vehicle side door latch apparatus comprising: a housing that includes a side housing portion (47) and a front housing portion (48) that is bent from the side housing portion (Fig 5), wherein the housing is formed in an L-shape, as seen from above (Fig 5 is a side view looking towards the latch); a latch (51) that is housed in the front 
Kouzuma does not teach a first cinching lever that is housed in the front housing portion and that is rotated about a movable shaft that extends in the vehicle front-rear direction by power of the motor in order to move the latch from the half-latched position to the fully-latched position; and the ratchet shaft is arranged between the latch shaft and the movable shaft in a vertical direction.
Kobayashi teaches it known in the vehicle latch art for a first cinching lever (25) that is housed in the front housing portion (Fig 3, col 8, lines 9-11) and that is rotated about a movable shaft (27; col 9, lines 57-58) that extends in the vehicle front-rear direction (Fig 3) by power of the motor (7; via 9, 10, 5; col 9, lines 40-52) in order to move the latch (19) from the half-latched position (22a; Fig 15) to the fully-latched position (22b; Fig 16; col 9, lines 52-64); and the ratchet shaft (23a) is arranged between the latch shaft (19a) and the movable shaft (27) in a vertical direction (Fig 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kouzuma’s latch apparatus to include Kobayashi’s motor driven cinching capabilities.  Doing so would expand latch capabilities and provide vehicle users added features and increased usability.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukumoto et al., US Patent 5,169,186, teaches a door lock device with motor drive.
Ishihara et al., US Patent 5,454,607, teaches a door closing device with L-shaped housing and multiple plate assembly and operation.
Kürten et al., US Patent 6,997,488, teaches a rotary-latch lock with motor drive.
Margheritti et al., US Patent 9,353,556, teaches an electrical vehicle latch with latch, ratchet and motor drive.
Odahara, US PGPub 2008/0078215, teaches a door lock system with latch, ratchet, and motor drive.
Suzuki et al., US PGPub 2004/0262945, teaches a vehicle door controlling apparatus with separate power module.
Usuzaki et al., US PGPub 2005/0258652, teaches an apparatus for locking and unlocking vehicle door with an L-shaped housing and door key lever.
Yamaguchi et al., US PGPub 2014/0053618, teaches a door locking device with L-shaped housing, key and inner handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        



/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 17, 2021